2
1




                                    NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance with
                                                Fed. R. App. P. 32.1



                         United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois 60604

                                          Submitted October 28, 2013∗
                                           Decided January 15, 2014


                                                       Before

                                        FRANK H. EASTERBROOK, Circuit Judge

                                        ILANA DIAMOND ROVNER, Circuit Judge

                                        PHILIP G. REINHARD, District Judge**



    No. 13-1903                                                        Appeal from the United
                                                                       States District Court for the
    UNITED STATES OF AMERICA,                                          Southern District of Indiana,
           Plaintiff-Appellee,                                         Indianapolis Division.
              v.                                                       No. 1:92-cr-133-LJM-KPF
    CRAIG KENNEDY,                                                     Larry J. McKinney, Judge.
           Defendant-Appellant.



                                                        Order

        Craig Kennedy contends that he is entitled to relief under the version of Fed. R.
    Crim. P. 35 that applies to persons whose crimes predate November 1, 1987. The district
    court held that Kennedy is not such a person, because the conspiracy of which he was


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).

    ** Of the Northern District of Illinois, sitting by designation.
No. 13-1903                                                                      Page 2

convicted continued after that date. The district judge is right; offenses that straddle the
effective date of the Sentencing Reform Act of 1984 are governed by the new rules. See,
e.g., United States v. Fazio, 914 F.2d 950, 958–59 (7th Cir. 1990).

    Kennedy would not be entitled to relief even under the former rule, which deals
with illegal sentences. Kennedy contends that the Guideline range was miscalculated,
but that sort of error (if there was an error, which we do not address) does not make a
sentence “illegal.” That word refers to a sentence imposed in excess of the statutory
maximum, or under the wrong statute, and Kennedy does not contend that either sort
of error occurred.

     If Kennedy believes that he has grounds for a successive collateral attack (he has
filed and lost the one allowed to every defendant), he must make a proper application
in the court of appeals for permission to pursue an additional round of collateral
review. Creatively captioned motions in the district court do not evade the limits on
multiple collateral attacks. See, e.g., Melton v. United States, 359 F.3d 855 (7th Cir. 2004).

                                                                                     AFFIRMED